DETAILED ACTION
Notices to Applicant
This communication is a Final Action on the merits. Claims 1-5, 7-16, and 18-20 as filed 03/11/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority benefit to PRO 63/038,397, filed 06/12/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2021/0109915 A1 (hereinafter “Godden et al.”) in view of U.S. Patent Application Pub. No. 2021/0027868 A1 (hereinafter “McNeil et al.”). 
RE: Claim 1 (Currently Amended) Godden et al. teaches the claimed: 
1. A model-assisted system for extracting patient information, the system comprising: at least one processor programmed to: access a database storing one or more medical records associated with a patient ((Godden et al., [0005], [0015], [0040]) (one or more processors for accessing a database of user profiles associated with EMR data));
identify, based on an input by a user through a user interface, a date associated with the patient ((Godden et al., [0055], [0073], [0096]) (reports are generated as requested by the user e.g. via the report initiation data generated at the user computing entity which may comprise a user interface; any variety of data retrieval parameters may be specified, such as diagnoses with corresponding index dates and/or the like));
based on a determination that the patient is associated with the condition, input the unstructured information into a second machine learning model, the second machine learning model being trained using second training data to indicate dates associated with the condition; determine, based on a second output from the second machine learning model ((Godden et al., [0041], [0081], [0093]) (database as it refers to a structure or unstructured collection of information/data that is stored in a computer-readable storage medium; the first level of the machine learning model may be configured to determine particular data necessary for the generation of the report type (e.g., a report type for charting the duration of a particular condition would require data indicating the initial diagnosis and data indicating a final date of treatment), this first level of the machine-learning model may be trained utilizing data of historical reports (e.g., based at least in part on reports generated previously by the analytic computing entity, reports retrieved from one or more data sources, and/or the like); the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date, wherein such summary data may be generated and/or identified utilizing machine learning algorithms, configured to parse medical data received for each a plurality of patients to identify relevant data indicative of a diagnosis of a particular condition of interest and to identify dates associated with the identified diagnosis)); and 
generate an output indicating whether the patient is associated with the condition and whether the patient is associated with the condition relative to the date ((Godden et al., [0081]) (the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date wherein such summary data may be generated and/or identified utilizing machine learning algorithms)).  
Godden et al. fails to explicitly teach, but McNeil teaches the claimed: 
Input unstructured information included in the one or more medical records into a first machine learning model, the first machine learning model being trained using first training data to identify patients associated with a condition; determine, based on a first output from the first machine learning model the condition ((McNeil et al., [0021], [0052], [0057]) (patient information comprises data from any source computing system that provides structured or unstructured content and may contain information that indicates a medical condition of the user of interest; the cognitive computing system obtains patient information from the various patient information sources, extracts features from this patient information, and applied the knowledge learned through training of the predictive models to thereby learn a health state of a user e.g. the medical conditions associated with the user; the cognitive computing system implements a technology platform encompassing machine learning; the predictive models of the cognitive computing system may be specifically trained to identify particular medical conditions such that multiple predictive models may be implemented by the cognitive computer system and applied to the patient information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. with the motivation for promoting improved health of a user through tailoring content filtering automatically to the medical conditions of the user (McNeil, [0018]). 
RE: Claim 4 (Original) Godden et al. and McNeil et al. teaches the claimed:
4. The system of claim 1, wherein the condition includes a diagnosed condition of the patient date ((Godden et al., [0081]) (the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set)).
RE: Claim 5 (Original) Godden et al. and McNeil et al. teaches the claimed:
5. The system of claim 1, wherein determining whether the patient is associated with the condition includes determining whether the patient has been tested for the condition ((Godden et al., [0064]) (The individual records may additionally comprise provider notes generated during the visit, consultation, and/or the like; prescriptions and/or other medication provided to the patient; results of tests performed; imaging results generated; and/or the like)).
RE: Claim 7 (Original) Godden et al. and McNeil et al. teaches the claimed:
7. The system of claim 1, wherein identifying the date includes identifying at least one of a start date or an end date for a line of treatment for the patient in association with the condition ((Godden et al., [0087[) (the quality control tool may be configured to perform consistency checks within longitudinal patient data to ensure data integrity, such as treatment for a condition should not begin prior to the initial diagnosis for the condition wherein finding inconsistent longitudinal data, such as dates indicated the occurrence of various processes occurring out of order may be flagged as potentially erroneous)). 
RE: Claim 8 (Original) Godden et al. and McNeil et al. teaches the claimed:
8. The system of claim 1, wherein identifying the date includes identifying a plurality of dates and wherein determining whether the patient is associated with the condition includes determining whether the patient is associated with the condition relative to each of the plurality of dates ((Godden et al., [0073]) (a variety of data retrieval parameters may be specified, such as the non-limiting examples of patient ages (or dates of birth), patient's provisional diagnoses, confirmed diagnoses, differential diagnoses, (with corresponding index dates, if necessary), and/or the like, i.e. corresponding index dates interpreted as a plurality of dates relative to the medical condition as a data retrieval parameter)).
RE: Claim 9 (Original) Godden et al. and McNeil et al. teaches the claimed:
9. The system of claim 8, wherein the plurality of dates each include a start dates for a particular line of treatment for the patient in association with the condition ((Godden et al., [0087[) (the quality control tool may be configured to perform consistency checks within longitudinal patient data to ensure data integrity, such as treatment for a condition should not begin prior to the initial diagnosis for the condition wherein finding inconsistent longitudinal data, such as dates indicated the occurrence of various processes occurring out of order may be flagged as potentially erroneous)).
RE: Claim 10 (Currently Amended) Godden et al. and McNeil et al. teaches the claimed:
10. The system of claim 1, wherein the at least one processor is further programmed to identify, within the one or more medical records, a plurality of documents having a timestamp prior to a cutoff date and wherein inputting the unstructured information into the second machine learning model includes inputting unstructured information from the plurality of documents into the second machine learning model ((Godden et al., [0064], [0073], [0081], [0099]) (the patient's medical data may be arranged as a plurality of individual records i.e. documents, each corresponding to a single visit, consultation, communication, and/or the like with a provider;  of a variety of data retrieval parameters may be specified, such as the non-limiting examples of patient ages (or dates of birth), patient's provisional diagnoses, confirmed diagnoses, differential diagnoses, (with corresponding index dates, if necessary), and/or the like; the extraction doo may generate a timescale until an identified index date i.e. identified parameter date; the reporting tool may first utilize one or more defined rulesets to determine instances in which particular reports are deemed relevant and/or irrelevant for a particular user utilized as an initial filter of output reports, which may be applied prior to application of the machine learning based filtering, concurrently with the machine-learning based filtering, and/or after application of the machine-learning based filtering)).
RE: Claim 11 (Original) Godden et al. and McNeil et al. teaches the claimed:
11. The system of claim 10, wherein the cutoff date is the date ((Godden et al., [0081], [0099]) (the extraction doo may generate a timescale until an identified index date i.e. identified parameter date; the reporting tool may first utilize one or more defined rulesets to determine instances in which particular reports are deemed relevant and/or irrelevant for a particular user utilized as an initial filter of output reports, which may be applied prior to application of the machine learning based filtering, concurrently with the machine-learning based filtering, and/or after application of the machine-learning based filtering)).
RE: Claim 13 (Original) Godden et al. and McNeil et al. teaches the claimed:
13. The system of claim 1, wherein the one or more medical records are associated with a plurality of patients and wherein the at least one processor is further configured to: […] and  determine, using the second machine learning model and based on the unstructured information, whether each of the plurality of patients is associated with the condition relative to the date ((Godden et al., [0041], [0070], [0081], [0093]) (database as it refers to a structure or unstructured collection of information/data that is stored in a computer-readable storage medium; the report initiation data may identify the types of patients to be included in the retrospective analysis ( e.g., based at least in part on particular attributes reflected with background data of the patient, such as patient age ranges, patient genders, specific characteristics of patient medical histories, and/or the like); the first level of the machine learning model may be configured to determine particular data necessary for the generation of the report type (e.g., a report type for charting the duration of a particular condition would require data indicating the initial diagnosis and data indicating a final date of treatment), this first level of the machine-learning model may be trained utilizing data of historical reports (e.g., based at least in part on reports generated previously by the analytic computing entity, reports retrieved from one or more data sources, and/or the like); the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date, wherein such summary data may be generated and/or identified utilizing machine learning algorithms, configured to parse medical data received for each a plurality of patients to identify relevant data indicative of a diagnosis of a particular condition of interest and to identify dates associated with the identified diagnosis));; and 
wherein the output identifies a group of the plurality of patients associated with the condition relative to the date ((Godden et al., [0081]) (the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date wherein such summary data may be generated and/or identified utilizing machine learning algorithms)).
Godden fails to explicitly teach, but McNeil et al. teaches the claimed: 
determine, using the first machine learning model and based on the unstructured information, whether each of the plurality of patients is associated with the condition ((McNeil et al., [0021], [0052], [0057]) (patient information comprises data from any source computing system that provides structured or unstructured content and may contain information that indicates a medical condition of the user of interest; the cognitive computing system obtains patient information from the various patient information sources, extracts features from this patient information, and applied the knowledge learned through training of the predictive models to thereby learn a health state of a user e.g. the medical conditions associated with the user; the cognitive computing system implements a technology platform encompassing machine learning; the predictive models of the cognitive computing system may be specifically trained to identify particular medical conditions such that multiple predictive models may be implemented by the cognitive computer system and applied to the patient information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. with the motivation for promoting improved health of a user through tailoring content filtering automatically to the medical conditions of the user (McNeil, [0018]). 
RE: Claim 14 (Original) Godden et al. and McNeil et al. teaches the claimed:
14. The system of claim 1, wherein the at least one processor is further configured to transmit the output to at least one of a healthcare provider or a research entity ((Godden et al., [0097], [0098]) (the reporting tool may refer to a look-up data table and/or a defined ruleset (which may be generated at least in part based on input received from researchers and/or clinicians); the reporting tool may then utilize attributes of the generated reports within the machine-learning algorithm to determine whether the output reports are relevant to the user)).
RE: Claim 15 (Currently Amended) Godden et al. teaches the claimed: 
15. A computer-assisted method for extracting patient information, the method comprising: accessing a database storing one or more medical records associated with a patient ((Godden et al., [0005], [0015], [0040]) (one or more processors for accessing a database of user profiles associated with EMR data));
Identifying, based on an input by a user through a user interface, a date associated with the patient ((Godden et al., [0055], [0073], [0096]) (reports are generated as requested by the user e.g. via the report initiation data generated at the user computing entity which may comprise a user interface; any variety of data retrieval parameters may be specified, such as diagnoses with corresponding index dates and/or the like));
based on a determination that the patient is associated with the condition inputting the unstructured information into a second machine learning model, the second machine learning model being trained used second training data to indicate dates associated with the condition; determining, based on a second output from the second machine learning model and relative to the date ((Godden et al., [0041], [0081], [0093]) (database as it refers to a structure or unstructured collection of information/data that is stored in a computer-readable storage medium; the first level of the machine learning model may be configured to determine particular data necessary for the generation of the report type (e.g., a report type for charting the duration of a particular condition would require data indicating the initial diagnosis and data indicating a final date of treatment), this first level of the machine-learning model may be trained utilizing data of historical reports (e.g., based at least in part on reports generated previously by the analytic computing entity, reports retrieved from one or more data sources, and/or the like); the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date, wherein such summary data may be generated and/or identified utilizing machine learning algorithms, configured to parse medical data received for each a plurality of patients to identify relevant data indicative of a diagnosis of a particular condition of interest and to identify dates associated with the identified diagnosis)); and 
generating an output indicating whether the patient is associated with the condition and whether the patient is associated with the condition relative to the date ((Godden et al., [0081]) (the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date wherein such summary data may be generated and/or identified utilizing machine learning algorithms)).
Godden et al. fails to explicitly teach, but McNeil teaches the claimed: 
Inputting unstructured information included in the one or more medical records into a first machine learning model, the first machine learning model being trained using first training data to identify patients associated with a condition; determining, based on a first output from the first machine learning model the condition ((McNeil et al., [0021], [0052], [0057]) (patient information comprises data from any source computing system that provides structured or unstructured content and may contain information that indicates a medical condition of the user of interest; the cognitive computing system obtains patient information from the various patient information sources, extracts features from this patient information, and applied the knowledge learned through training of the predictive models to thereby learn a health state of a user e.g. the medical conditions associated with the user; the cognitive computing system implements a technology platform encompassing machine learning; the predictive models of the cognitive computing system may be specifically trained to identify particular medical conditions such that multiple predictive models may be implemented by the cognitive computer system and applied to the patient information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. with the motivation for promoting improved health of a user through tailoring content filtering automatically to the medical conditions of the user (McNeil, [0018]). 
RE: Claim 18 (Original) Godden et al. and McNeil et al. teaches the claimed:
18. The method of claim 15, wherein identifying the date includes identifying at least one of a start date or an end date for a line of treatment for the patient in association with the condition ((Godden et al., [0087[) (the quality control tool may be configured to perform consistency checks within longitudinal patient data to ensure data integrity, such as treatment for a condition should not begin prior to the initial diagnosis for the condition wherein finding inconsistent longitudinal data, such as dates indicated the occurrence of various processes occurring out of order may be flagged as potentially erroneous)).
RE: Claim 19 (Currently Amended) Godden et al. and McNeil et al. teaches the claimed:
19. The method of claim 15, wherein the method further comprises identifying, within the one or more medical records, a plurality of documents having a timestamp prior to a cutoff date and wherein inputting the unstructured information into the second machine learning model includes inputting unstructured information from the plurality of documents into the second machine learning model ((Godden et al., [0064], [0073], [0081], [0099]) (the patient's medical data may be arranged as a plurality of individual records i.e. documents, each corresponding to a single visit, consultation, communication, and/or the like with a provider;  of a variety of data retrieval parameters may be specified, such as the non-limiting examples of patient ages (or dates of birth), patient's provisional diagnoses, confirmed diagnoses, differential diagnoses, (with corresponding index dates, if necessary), and/or the like; the extraction doo may generate a timescale until an identified index date i.e. identified parameter date; the reporting tool may first utilize one or more defined rulesets to determine instances in which particular reports are deemed relevant and/or irrelevant for a particular user utilized as an initial filter of output reports, which may be applied prior to application of the machine learning based filtering, concurrently with the machine-learning based filtering, and/or after application of the machine-learning based filtering)).
RE: Claim 20 (Currently Amended) Godden et al. teaches the claimed: 
20. A non-transitory computer-readable medium storing instructions executable by at least one processor to perform a method, the method comprising: accessing a database storing one or more medical records associated with a patient ((Godden et al., [0005], [0015], [0040]) (a non-transitory computer readable medium having computer instructions for accessing a database of user profiles associated with EMR data));
identifying, based on an input by a user through a user interface, a date associated with the patient ((Godden et al., [0055], [0073], [0096]) (reports are generated as requested by the user e.g. via the report initiation data generated at the user computing entity which may comprise a user interface; any variety of data retrieval parameters may be specified, such as diagnoses with corresponding index dates and/or the like));
based on a determination that the patient is associated with the condition inputting the unstructured information into a second machine learning model, the second machine learning model being trained using second training data to indicate dates associated with the condition; determining, based on a second output from the second machine learning model ((Godden et al., [0041], [0081], [0093]) (database as it refers to a structure or unstructured collection of information/data that is stored in a computer-readable storage medium; the first level of the machine learning model may be configured to determine particular data necessary for the generation of the report type (e.g., a report type for charting the duration of a particular condition would require data indicating the initial diagnosis and data indicating a final date of treatment), this first level of the machine-learning model may be trained utilizing data of historical reports (e.g., based at least in part on reports generated previously by the analytic computing entity, reports retrieved from one or more data sources, and/or the like); the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date, wherein such summary data may be generated and/or identified utilizing machine learning algorithms, configured to parse medical data received for each a plurality of patients to identify relevant data indicative of a diagnosis of a particular condition of interest and to identify dates associated with the identified diagnosis)); and 
generating an output indicating whether the patient is associated with the condition and whether the patient is associated with the condition relative to the date ((Godden et al., [0081]) (the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date wherein such summary data may be generated and/or identified utilizing machine learning algorithms)).
Godden et al. fails to explicitly teach, but McNeil teaches the claimed: 
Inputting unstructured information included in the one or more medical records into a first machine learning model, the first machine learning model being trained using first training data to identify patients associated with a condition; determining, based on a first output from the first machine learning model the condition ((McNeil et al., [0021], [0052], [0057]) (patient information comprises data from any source computing system that provides structured or unstructured content and may contain information that indicates a medical condition of the user of interest; the cognitive computing system obtains patient information from the various patient information sources, extracts features from this patient information, and applied the knowledge learned through training of the predictive models to thereby learn a health state of a user e.g. the medical conditions associated with the user; the cognitive computing system implements a technology platform encompassing machine learning; the predictive models of the cognitive computing system may be specifically trained to identify particular medical conditions such that multiple predictive models may be implemented by the cognitive computer system and applied to the patient information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. with the motivation for promoting improved health of a user through tailoring content filtering automatically to the medical conditions of the user (McNeil, [0018]). 
Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2021/0109915 A1 (hereinafter “Godden et al.”) in view of U.S. Patent Application Pub. No. 2021/0027868 A1 (hereinafter “McNeil et al.”). and further in view of U.S. Patent Application Pub. No. 2020/0176098 A1 (hereinafter “Lucas et al.”). 
RE: Claim 2 (Original) Godden et al. and McNeil et al. teach the claimed:
2. The system of claim 1. 
Godden et al. and McNeil et al. fail to explicitly teach, but Lucas et al. teaches the claimed: 
wherein the condition includes a diagnosed metastatic site associated with the patient ((Lucas et al., [0042]) (medical data may include numerous fields including patient demographics such as diagnosis dates, clinical diagnoses such as date of initial diagnosis, date of metastatic diagnosis, cancer staging, tumor characterization, tissue of origin, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the medical data including clinical diagnoses such as metastatic diagnosis as taught by Lucas et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. and the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. with the motivation of capturing and storing critical components of a patient’s medical record from multiple sources from multiple difficult to account for entries (Lucas et al., [0003]-[0004]). 
RE: Claim 3 (Original) Godden et al., McNeil et al., and Lucas et al. teach the claimed: 
3. The system of claim 2, wherein the diagnosed metastatic site includes a brain metastasis ((Lucas et al., [0042]) (medical data may include numerous fields including patient demographics such as diagnosis dates, clinical diagnoses such as date of initial diagnosis, date of metastatic diagnosis, cancer staging, tumor characterization, tissue of origin, etc.; other normalized results may include each main cancer site (brain, lung, liver, ovary, bone marrow, etc.))).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the medical data including clinical diagnoses such as metastatic diagnosis and the cancer site may be the brain as taught by Lucas et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. and the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. with the motivation of capturing and storing critical components of a patient’s medical record from multiple sources from multiple difficult to account for entries (Lucas et al., [0003]-[0004]). 
RE: Claim 16 (Original) Godden et al. and McNeil et al. teach the claimed:
16. The method of claim 15.
Godden et al. and McNeil et al. fails to explicitly teach, but Lucas et al. teaches the claimed: 
wherein the condition includes a diagnosed metastatic site associated with the patient ((Lucas et al., [0042]) (medical data may include numerous fields including patient demographics such as diagnosis dates, clinical diagnoses such as date of initial diagnosis, date of metastatic diagnosis, cancer staging, tumor characterization, tissue of origin, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the medical data including clinical diagnoses such as metastatic diagnosis as taught by Lucas et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. with the motivation of capturing and storing critical components of a patient’s medical record from multiple sources from multiple difficult to account for entries (Lucas et al., [0003]-[0004]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2021/0109915 A1 (hereinafter “Godden et al.”) in view of U.S. Patent Application Pub. No. 2021/0027868 A1 (hereinafter “McNeil et al.”), U.S. Patent Application Pub. No. 2020/0176098 A1 (hereinafter “Lucas et al.”), and further in view of U.S. Patent Application Pub. No. 2008/0301122 A1 (hereinafter “Almeida et al.”). 
RE: Claim 12 (Original) Godden et al., McNeil et al., and Lucas et al. teach the claimed: 
12. The system of claim 10.
Godden et al., McNeil et al., and Lucas et al. fail to explicitly teach, but Almeida et al. teaches the claimed: 
 wherein the cutoff date is based on a predetermined buffer period before or after the date ((Almeida et al., [0067]) (it would be possible to change the range of the search criterial from a broader i.e. predetermine buffer period before or after the date, to a more narrow range e.g. the case where a flexible date range is entered with the first search criteria i.e. with a buffer period and then narrowed down to a specific date for the second search criteria i.e. the cutoff date)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine broad to narrow flexible date search criteria as taught by Almeida et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al., the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al., and the medical data including clinical diagnoses such as metastatic diagnosis as taught by Lucas et al. with the motivation of searching a large dataset through the advantage of performing a flexible request by performing successive nonflexible requests by extending the date range (Almeida et al., [0002], [0024]). 
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 03/11/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 101 rejection of claims 1-5, 7-16, and 18-20, Applicant argues that the amended claims integrate the claims into a practical application; 
Regarding the prior art rejection of claims 1-5, 7-16, and 18-20, Applicant argues that previously cited references Godden, Lucas, and Almeida each fail to teach or disclose all of the limitations of the currently amended claims. 
In response to Applicant’s argument that (a), regarding the 101 rejection of claims 1-5, 7-16, and 18-20, Examiner is persuaded. Examiner submits that the limitations of training the first machine learning model and the second machine learning model integrates the claims into a practical application. Accordingly, Examiner has withdrawn the 101 rejection of claims 1-5, 7-16, and 18-20. 
In response to Applicant’s argument that (b) regarding the prior art rejections of claims 1-5, 7-16, and 18-20, Examiner respectfully disagrees. 
Examiner respectfully submits that new and amended recitations and citations have been applied in light of the amendments to the claims. Examiner further submits that newly cited reference, McNeil et al., is cited as teaching part of the newly amended limitations of independent claims 1, 15, and 20. 
First, McNeil et al. teaches inputting unstructured patient information into a machine learning model to determine the medical conditions of a patient, wherein the machine learning model of McNeil et al. is trained to identify particular medical conditions applied to the unstructured patient information See McNeil et al., at [0021], [0052], [0057]. 
Second, Examiner respectfully submits that Godden et al. teaches the inputting of unstructured information into a second machine learning model to determine whether a patient has a condition relative to a date, wherein the second machine learning model is trained utilizing data of historical reports See Godden et al., at [0041], [0081], [0093]. Applicant argues that the machine learning models of Godden are limited to determining data inconsistencies for quality control or generating suggestions for types of reports. Examiner respectfully disagrees. Godden teaches the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date, wherein such summary data may be generated and/or identified utilizing machine learning algorithms, which are configured to parse medical data received for each a plurality of patients to identify relevant data indicative of a diagnosis of a particular condition of interest and to identify dates associated with the identified diagnosis. See Godden et al. at [0081]. 
Accordingly, Examiner respectfully maintains the prior art rejection of claims 1-5, 7-16, and 18-20 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2020/0211716 A1 teaches medical records including diagnosis, treatment, and outcomes and corresponding dates for metastatic cancer and machine learning analysis thereof ([0057], [0058]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626